

116 SRES 556 ATS: Designating May 1, 2020, as “United States Foreign Service Day” in recognition of the men and women who have served, or are presently serving, in the Foreign Service of the United States, and honoring the members of the Foreign Service who have given their lives in the line of duty.
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 556IN THE SENATE OF THE UNITED STATESMay 4, 2020Mr. Sullivan (for himself, Mr. Van Hollen, Mr. Cardin, Ms. Collins, Mr. Coons, Ms. Duckworth, Mr. Durbin, Mr. Kaine, Ms. Klobuchar, Mrs. Loeffler, Mr. Markey, Mr. Merkley, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on the JudiciaryMay 21, 2020Committee discharged; considered and agreed toRESOLUTIONDesignating May 1, 2020, as United States Foreign Service Day in recognition of the men and women who have served, or are presently serving, in the Foreign Service of the United States, and honoring the members of the Foreign Service who have given their lives in the line of duty.Whereas the Foreign Service of the United States (referred to in this preamble as the Foreign Service) was established through the enactment of the Act entitled An Act For the reorganization and improvement of the Foreign Service of the United States, and for other purposes., approved May 24, 1924 (43 Stat. 140, chapter 182) (commonly known as the Rogers Act of 1924), and is now celebrating its 96th anniversary;Whereas the Rogers Act of 1924 established a career organization based on competitive examination and merit promotion;Whereas, in 2020, more than 16,000 men and women of the Foreign Service are serving at home and abroad;Whereas Foreign Service personnel are supported by more than 75,000 locally engaged staff in nearly 300 embassies and consulates, who provide unique expertise and crucial links to host countries;Whereas Foreign Service personnel comprise employees from the Department of State, the United States Agency for International Development, the Department of Commerce, the Department of Agriculture, the Animal and Plant Health Inspection Service, and the United States Agency for Global Media;Whereas the diplomatic, consular, communications, trade, development, security, public diplomacy, and numerous other functions that Foreign Service personnel perform constitute the first and most cost-effective instrument of the United States to protect and promote United States interests abroad;Whereas the men and women of the Foreign Service and their families are increasingly exposed to risks and danger, even in times of peace, and many have died in the service of the United States;Whereas employees of the Foreign Service work daily—(1)to ensure the national security of the United States;(2)to provide assistance to United States citizens overseas; (3)to preserve peace, freedom, and economic prosperity around the world;(4)to promote the ideals and values of the United States, internationally recognized human rights, freedom, equal opportunities for women and girls, rule of law, and democracy;(5)to promote transparency, provide accurate information, and combat disinformation;(6)to cultivate new markets for United States products and services and develop new investment opportunities that create jobs in the United States and promote prosperity;(7)to promote economic development, reduce poverty, end hunger and malnutrition, fight disease, combat international crime and illegal drugs, and address environmental degradation; and(8)to provide emergency and humanitarian assistance to respond to crises around the world;Whereas, in response to the unprecedented global COVID–19 pandemic, all of the foreign affairs agencies of the United States have worked tirelessly to support the people of the United States, often placing their own safety and well-being at risk; Whereas Foreign Service personnel and locally engaged staff have assisted individuals in crisis by providing emergency consular services, repatriating United States citizens abroad, surging the agriculture quarantine and inspection program, providing technical assistance and emergency and humanitarian relief to other countries and populations, and pursuing other efforts that have saved lives;Whereas the foreign affairs agencies and the American Foreign Service Association have observed Foreign Service Day in May for many years; andWhereas it is both appropriate and just for the United States as a whole to recognize the dedication of the men and women of the Foreign Service and to honor the members of the Foreign Service who have given their lives in the loyal pursuit of their duties and responsibilities representing the interests of the United States and of its citizens: Now, therefore, be itThat the Senate—(1)honors the men and women who have served, or are presently serving, in the Foreign Service of the United States for their dedicated and important service to the United States;(2)calls on the people of the United States to reflect on the service and sacrifice of past, present, and future employees of the Foreign Service of the United States, wherever they serve, with appropriate ceremonies and activities; and(3)designates May 1, 2020, as United States Foreign Service Day to commemorate the 96th anniversary of the Foreign Service of the United States. 